DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a Continuation application.
2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).
3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
4.  Note that the phrase/term “Hybrid Automatic Repeat and Request (HARQ)-less/blind PDSCH repetition” is interpreted as using an “OR”, ie. Hybrid Automatic Repeat and Request (HARQ)-less OR blind PDSCH repetition.
This is alternative language and only one limitation need be found to properly reject the limitation.
5.  All prior art below was previously applied in the parent application.
6.  See “Allowable Subject Matter” section (near the end of this office action) that puts forth an offering of an amendment that may place the claims into condition for allowance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,986,623. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a method of receiving, by a user equipment (UE), a Physical Downlink Shared Channel (PDSCH) in a wireless communication system, the method comprising: transmitting, to a base station (BS), capability information including first information indicating whether to support an operation related to a PDSCH repetition and, second information indicating whether to support a configuration of a control region; receiving, from the BS, information for enabling an operation related to an Hybrid Automatic Repeat and Request (HARQ)-less/blind PDSCH repetition via a higher layer signaling; receiving, from the BS, configuration information for the control region via a higher layer signaling; receiving, based on the configuration information and from the BS, Downlink Control Information (DCI) related to the HARQ-less/blind PDSCH repetition in the control region; and repeatedly receiving, from the BS, the PDSCH based on the DCI.

Continuation 17/196,586
Parent appliction 10,986,623
Independent claims 1, 4, 7 and 10
Similar to Independent claims 1, 3 and 5
Dependent claims 2, 5, 8 and 11
Allowable features (similar to independent claims 1, 3 and 5)
Dependent claims 3, 6, 9 and 12
Similar to Dependent claims 2, 4 and 6










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship US 2017/0163396  and further in view of {Futaki 2016/0345119 or Qualcomm 3GPP TSG RAN WG1 #92b}
As per claims 1, 5 and 9, Blankenship US 2017/0163396 teaches a method of receiving, by a user equipment (UE), a Physical Downlink Shared Channel (PDSCH) in a wireless communication system (see Para #6 that teachs receiving a PDSCH), the method comprising: 
receiving, from the BS, information for enabling the operation related to the PDSCH repetition (Para #53 teaches enabling/identifying PDSCH repetition, See also Table 3 right after Para #59); 
[0053] According to one embodiment, first and second (i.e., two) DCI fields are defined and carried by the Enhanced Physical Downlink Control Channel. One of the DCI fields may be a 5-bit MCS and redundancy version field that provides an MCS Index I.sub.MCS. Using I.sub.MCS, Modulation Order Q.sub.m and TBS Index I.sub.TBS are looked up. The other field may be a repetition index (alternately called a subframe index). The repetition (i.e., subframe) index may be optional. When the repetition index does not exist in the DCI, it may mean no repetition/bundling is done across subframes (i.e., N.sub.rep,pdsch=1). When N.sub.rep,pdsch,i=1, it may indicate that PDSCH is transmitted within a single subframe only (i.e., no repetition across subframes). When this repetition index field exists in the DCI, Repetition Index I.sub.rep,pdsch may be used to look-up the number of repetition of PDSCH using a table. As an example, a 2-bit Repetition Index I.sub.rep,pdsch and the table are shown in Table 3. Table 3 shows a Repetition (i.e., Subframe) Table for PDSCH. In this table, [N.sub.rep,pdsch,i, N.sub.rep,pdsch,1, N.sub.rep,pdsch,2, N.sub.rep,pdsch,3] is a set of integer numbers (.gtoreq.1) that indicates the number of subframes used to carry a given PDSCH transmission via repetitions or bundling. In some examples, the repetition is indicated by a combination of a set and an index within the set. The set may be signaled separately to the index, e.g., on less frequent basis. The set S.sub.rep=[N.sub.rep,pdsch,i], i=0,1,2,3, may be provided by higher-layer signaling (e.g., RRC signaling). The set may be signaled semi-statically. Several sets of S.sub.rep may be defined, e.g., one per level of coverage enhancement. The higher-layer signaling (e.g., RRC signal) may indicate j, i.e., which set S.sub.rep(j) should be used when looking up Table 1 with I.sub.rep,pdsch. 
receiving, from the BS, configuration information for the control region via a higher layer signaling (Abstract teaches “..receiving control information comprising a repetition index…provided by higher-layer signaling”, also see figure 3 #901); 
[From Para #53] “..In some examples, the repetition is indicated by a combination of a set and an index within the set. The set may be signaled separately to the index, e.g., on less frequent basis. The set S.sub.rep=[N.sub.rep,pdsch,i], i=0,1,2,3, may be provided by higher-layer signaling (e.g., RRC signaling). The set may be signaled semi-statically. Several sets of S.sub.rep may be defined, e.g., one per level of coverage enhancement. The higher-layer signaling (e.g., RRC signal) may indicate j, i.e., which set S.sub.rep(j) should be used when looking up Table 1 with I.sub.rep,pdsch..”. 

receiving, from the BS, Downlink Control Information (DCI) related to the PDSCH repetition in the control region (Para #53 teaches receiving DCI information related to the PDSCH repetition and that it is in a “control region”, ie. the bits taught are found in the downlink CONTROL channel which is in the CONTROL area/region – Also see figure 3, #901 teaches “receiving control information comprising a repetition index” and one skilled understands that there is inherently control regions/areas and user data regions/areas); and 
[0053] According to one embodiment, first and second (i.e., two) DCI fields are defined and carried by the Enhanced Physical Downlink Control Channel. One of the DCI fields may be a 5-bit MCS and redundancy version field that provides an MCS Index I.sub.MCS. Using I.sub.MCS, Modulation Order Q.sub.m and TBS Index I.sub.TBS are looked up. The other field may be a repetition index (alternately called a subframe index). The repetition (i.e., subframe) index may be optional. When the repetition index does not exist in the DCI, it may mean no repetition/bundling is done across subframes (i.e., N.sub.rep,pdsch=1). When N.sub.rep,pdsch,i=1, it may indicate that PDSCH is transmitted within a single subframe only (i.e., no repetition across subframes).
repeatedly receiving, from the BS, the PDSCH based on the DCI (Para #53 teaches that for i=1 in the DCI, the PDSCH is transmitted (within a single subframe), hence the PDSCH is transmitted based on the DCI information).  
[0053] According to one embodiment, first and second (i.e., two) DCI fields are defined and carried by the Enhanced Physical Downlink Control Channel. One of the DCI fields may be a 5-bit MCS and redundancy version field that provides an MCS Index I.sub.MCS. Using I.sub.MCS, Modulation Order Q.sub.m and TBS Index I.sub.TBS are looked up. The other field may be a repetition index (alternately called a subframe index). The repetition (i.e., subframe) index may be optional. When the repetition index does not exist in the DCI, it may mean no repetition/bundling is done across subframes (i.e., N.sub.rep,pdsch=1). When N.sub.rep,pdsch,i=1, it may indicate that PDSCH is transmitted within a single subframe only (i.e., no repetition across subframes).
	[0010] In some examples, receiving the set indicator comprises receiving the set indicator from a higher-layer signalling. 
[0011] In some examples, the higher-layer signalling of the set indicator is RRC signalling. 
[0012] In some examples, the control information comprises a first field comprising indicating a modulation and coding scheme, and a second field comprises the repetition index. 
[0013] In some examples, the control information is downlink control information, DCI. 
	But is silent on 
transmitting, to a base station (BS), capability information including first information indicating whether to support an operation related to a PDSCH repetition AND second information indicating whether to support a configuration of a control region AND receiving from a BS information for enabling an operation related to a HARQ-less/blind subframe based PDSCH repetition via higher layer signaling.
Firstly, note that it is well known for a UE to report its capability information to a network/eNB and if/how it can be configured.  The following two references are merely added as teaching references (pertinent but not cited), since capability/configuration concepts are well known and apply to myriad UE operations: 
i.  Siomina (US 2017/0273135) teaches obtaining information regarding the UE’s capabilities and if it supports various configurations (Para #24).
ii.  Chen (US 2016/0105264) teaches that a UE can have device capabilities and an ability to be selectively configured (Para #52).
To formally address the missing limitations, see either Futaki or Qualcomm: 
a. Futaki (US 2016/0345119 – See PTO 892) teaches communications based on the UE capability (which must inherently be transmitted to the eNB since it is known to the eNB – see below) AND also how the UE/eNB will support PDSCH repetition (which is found in the DCI/control information, hence the UE will support a “configuration of a control region” based on the repetition information found in the control region).
 [0089] In this embodiment, the eNB 33 controls communication between the MTC UE 31 and the eNB 33 using the coverage enhancement processing regarding the ECM (e.g., PDSCH/PUSCH repetition) based on at least one of: a terminal capability of the MTC UE 31 (UE capabiilty); terminal information on the MTC UE 31 (UE information); a communication characteristic of the MTC UE 31 (Communication performance); and radio quality of the MTC UE 31 (Radio quality), and further based on an access cause received from the MTC UE 31 (Access cause). In other words, the eNB 33 determines whether to apply the coverage enhancement processing regarding the ECM (e.g., PDSCH/PUSCH repetition to the MTC UE 31 based on at least one of the terminal capability, terminal information, communication characteristic, and radio quality of the MTC UE 31, and further based on the access cause received from the MTC UE 31.
b.  Also see Qualcomm (3GPP TSG RAN WG1 #92b – See IDS) which teaches blind/HARQ-less repetition of PDSCH (See Section 2 and Figures 1-2 showing repetition variants 1 and 2.  There are Two Proposals put forth in Section 2).   Also, in Section 5 a “UE Capability/Configuration for Repetition-based Reception” which teaches a UE that is capable of supporting repetition-based reception and requires UE capability signaling.  Hence the UE can signal to the eNB it’s capabilities and (proposal 6) teaches the URLLC capable UE is expected to support different configurations (either sTTI operation or the sTTI-based repetition-based reception) in the control area from the DCO formats discussed in that section.  Lastly, note that Qualcomm teaches the impact of blind/HARQ-less PDSCH repetitions as based on UE capability and RRC configuration to enable said repetitions (ie. RRC is higher-layer signaling, see Blankenship above – SEE below, from 1st page under CONCLUSION Heading), thusly blind-HARQ-less PDSCH is configured via higher layer signaling as claimed:
Conclusion:
The impact of blind/HARO-less PDSCH repetitions on RANT specification is at least:
- clarification that a retransmission can occur back to back with the initial TB transmission
- UE capability and RRC configuration to enable repetitions
- Possible optimization on how to handle HARQ feedback
- Indication to the UE that the repetitions are applied via DCT or RRC configuration
5.   UE Capability/Configuration for Repetition-Based Reception
Finally, it should be noted that the handling of the back-to-back reception of a TB associated with a given HARQ process is currently not supported in the specification. Hence, the repetition-based PDSCH is a new feature, and requires a separate UE capability signaling.
Proposal 5: Define a new UE capability signaling for supporting the repetition-based transmission in the DL.
A UE that is capable of supporting repetition-based reception can be configured to operate in this new mode. Once a UE is configured, another issue to address is that whether the UE should support both sTTI and sTTI-based URLLC with repetition simultaneously. Given that the new DCI formats could be defined to enable the repetition-based reception, and in order to not redefine the number of BDs, search spaces, etc., the UE should only be expected to support one of the two operations.
Proposal 6: Depending on the configuration, a URLLC capable UE is expected to support either the sTTI operation or the sTTI-based repetition-based reception.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Blankenship, such that transmitting, to a base station (BS), capability information including first information indicating whether to support an operation related to a PDSCH repetition AND second information indicating whether to support a configuration of a control region AND receiving from a BS information for enabling an operation related to a HARQ-less/blind subframe based PDSCH repetition via higher layer signaling, to provide the ability to configure the UE via control region as based on its capabilities for optimal communications. 


	As per claims 2, 5, 8 and 11, the combo teaches claims 1/4/7/10 wherein the first information includes: 
i) information indicating whether to support a subframe-based PDSCH repetition, 
ii) information indicating whether to support a slot-based PDSCH repetition, 
and/or     << *alternative language (and/or)
iii) information indicating whether to support a subslot-based PDSCH repetition (Blankenship teaches DCI field(s) that can carry a redundancy version field OR a repetition index (i.e. for a subframe) which is/are used to indicate at least sub-frame repetition (of the PDSCH)):
[0053] According to one embodiment, first and second (i.e., two) DCI fields are defined and carried by the Enhanced Physical Downlink Control Channel. One of the DCI fields may be a 5-bit MCS and redundancy version field that provides an MCS Index I.sub.MCS. Using I.sub.MCS, Modulation Order Q.sub.m and TBS Index I.sub.TBS are looked up. The other field may be a repetition index (alternately called a subframe index). The repetition (i.e., subframe) index may be optional. When the repetition index does not exist in the DCI, it may mean no repetition/bundling is done across subframes (i.e., N.sub.rep,pdsch=1). When N.sub.rep,pdsch,i=1, it may indicate that PDSCH is transmitted within a single subframe only (i.e., no repetition across subframes). When this repetition index field exists in the DCI, Repetition Index I.sub.rep,pdsch may be used to look-up the number of repetition of PDSCH using a table. As an example, a 2-bit Repetition Index I.sub.rep,pdsch and the table are shown in Table 3. Table 3 shows a Repetition (i.e., Subframe) Table for PDSCH. In this table, {N.sub.rep,pdsch,i, N.sub.rep,pdsch,1, N.sub.rep,pdsch,2, N.sub.rep,pdsch,3} is a set of integer numbers (≧1) that indicates the number of subframes used to carry a given PDSCH transmission via repetitions or bundling. In some examples, the repetition is indicated by a combination of a set and an index within the set. The set may be signaled separately to the index, e.g., on less frequent basis. The set S.sub.rep={N.sub.rep,pdsch,i}, i=0,1,2,3, may be provided by higher-layer signaling (e.g., RRC signaling). The set may be signaled semi-statically. Several sets of S.sub.rep may be defined, e.g., one per level of coverage enhancement. The higher-layer signaling (e.g., RRC signal) may indicate j, i.e., which set S.sub.rep(j) should be used when looking up Table 1 with I.sub.rep,pdsch. 


As per claims 3, 6, 9 and 12, the combo teaches claim 1/4/7/10, wherein the operation related to the PDSCH repetition is supported based on configuration of the control region being supported (See claim 1 rejection - Blankenship teaches that DCI
information is sent to the UE and defines PDSCH repetition information while Futaki
teaches UE capability information -  hence the UE can/will be able to support the DCI
information relating to the PDSCH repetition configuration being identified).


	As per claim 4, this claim is rejected in its entirety as based on the rejection of claim 1 above.   Furthermore, Blankenship teaches a user equipment (UE) configured to receive a Physical Downlink Shared Channel (PDSCH) in a wireless communication system, the UE comprising: at least one transceiver transmitting and receiving a wireless signal; and at least one processor functionally connected to the at least one transceiver, wherein the at least one processor controls to user equipment to perform the method steps (Figure 1 shows user devices #109, Figure 2 shows a detailed design of the user device AND figures 3 through 7 outline the method steps performed).


As per claim 7, this claim is rejected in its entirety as based on the rejection of claim 1 above.   Furthermore, Blankenship teaches a method of transmitting, by a base station (BS), a Physical Downlink Shared Channel (PDSCH) in a wireless communication system as per the method steps described (figures 3 through 7 outline the method steps performed while figures 1-2 show the Base station #103 and User Devices #109).


As per claim 10, this claim is rejected in its entirety as based on the rejection of claim 1 above.   Furthermore, Blankenship teaches a base station (BS) configured to transmit a Physical Downlink Shared Channel (PDSCH) in a wireless communication system, the BS comprising: at least one transceiver transmitting and receiving a wireless signal; and at least one processor functionally connected to the at least one transceiver, wherein the at least one processor performs the method steps described  (figures 1-2 show the Base station #103 and User Devices #109 while figures 3 through 7 outline the method steps performed).




Allowable Subject Matter
Applicant should consider amending the independent claims with both claims 2 and 3 and also the following limitation (taken from parent application’s allowed claims):
“..wherein the UE is capable of operating according any one of the three types of PDSCH repetition..”; 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414